 In theMatt er of IROQUOISGASCORPORATIONandDISTRICT 50, UNITEDMINE WORKERS OF AMERICA,LOCAL12013Case No. 3-R-905.-Decided April 4, 1955KeneFick,Cooke, Mitchell,Bass& Letchworth,byMessrs.Daniel J.KenefekandDaniel J. Kenefack,Jr.,of Buffalo, N. Y.,for the Com-pany.Messrs.WilliamJ.McGannandFrank 1l1hGarry,of Buffalo, N. Y.,for District 50.Messrs.Wilmer E. DanatandCharles R. Miller,of Buffalo, N. Y.,for Local 907.Mr. HerbertC. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workersof America, Local 12013, herein called District 50, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Iroquois Gas Corporation, Buffalo, New York,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before FrancisX. Helgesen, Trial Examiner. Said hearing was held at Buffalo,New York, on February 13, 1945. The Company, District 50, andLocalUnion 907, International Union of Operating Engineers,AFL, herein called Local 907, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error ,and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIroquois Gas Corporation, a New York corporation, having itsprincipal place of business at Buffalo, New York, is engaged in the61 N. L. R. B., No. 36.302° IROQUOIS GAS CORPORATION303.production and distribution of natural and artificial gas.During1944 the Company sold a total o_f 17,902,257 MCF to industrial anddomestic users ; 8,454,508MCF were imported from Pennsylvaniaand 266,030 MCF were exported to Canada. , During the same periodthe Company purchased equipment and supplies, principally steelpipe, tractors, oxide mixing and handling equipment, and tin casesteelmeters, valued at approximately $100,000, of which approxi-mately 75 percent was purchased from outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, Local 12013, is alabor organization admitting to membership employees of theCompany.Local Union 907, International Union of Operating Engineers,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and Local 907 have had a contract since February 12,1942, following Local 907's certification by the New York State LaborBoard as the exclusive bargaining representative of the employeeshere involved.The contract, by its terms, became effective March 1,1942, and terminated January 31, 1943. It also provided that thecontract would continue in effect from year to year thereafter ifi theabsence of written notice 60 days prior to the termination date or"prior to June 30, 1942."No notice has been given.The contractfurther provided:In the event the Employer proposes to put in effect any generalchange affecting all other employees of the Employer, it is mu-tually agreed that such changes will be discussed with representa-tives of the employees covered by this contract. (Article III,paragraph 11.)On December 1, 1944, 62 days prior to the termination date, Local907, by telephone, requested a conference with the Company.Theconference at which the parties discussed the insertion of a mainte-nance of membership clause in the existing contract, was held onDecember 4, 1944, 58 days prior to the termination of the contract. Itwas agreed that the Company would prepare a proposed clause andsubmit it to Local 907 for approval.On December 22, 1944, 40 days 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to the termination date of the contract, District 50 gave noticeof its majority representation claim.'The Company thereafter re-fused to submit the proposed maintenance of membership clause toLocal 907 because of District 50's claim.The Company and Local 907 contend that since no written noticehad been given by either party of a desire to terminate the contractprior to the automatic renewal date, the contract was automaticallyrenewed on December 2, 1944. They further contend that the confer-ence of December 4, 1944, did not constitute an intent to terminate,since allegedly it was held under and pursuant to Article III, para-graph 11, of the contract, set forth above.Both contend, therefore,that District 50's notice was-untimely.Although the Board has adhered to the principle that where anautomatic renewal date is specified in a contract, a rival claim to rep-resentation must be made prior to such date in order to remove thecontract as a bar to a representation proceeding,2 such principleapplies only where the automatic renewal clause remains operative.Where, as here, the Company and the contracting union voluntarilyenter into negotiations for a substantial' modification of the contractsubsequent to the automatic renewal date, the Board has held that theparties thereby evince an intent to terminate such contract, thus ren-dering inoperative the renewal clause and relieving a rival claimantof the duty it otherwise would have had to present its representationclaim prior to the automatic renewal date.3We find no merit in thefurther contention of the Company and Local 907 that the negotia-tions on December 4, 1944, were entered into pursuant to the terms ofArticle III of the contract, set forth above.The Company was con-templating no proposed "general change affecting all other employeesof the Employer" which would necessitate discussion with Local 907as provided for in the contract.'Accordingly, we find that the repre-sentation claim of District 50 was timely made.'District 50 has had a contract with the Company covering all the other operating em-ployees since September 3, 1942. (This contract was for 1 year with the usual 60-dayautomatic renewal clause.On January 25,1943, a new contract for 1 year containing thesame 60-day provision was entered into and is still in effect.)Both contracts betweenDistrict 50 and the Company contain maintenance of membership clauses2Matter of Mill B, Inc.,40 N. L. R. B. 3463Matter of PortCostaPackingCo.,46 N. L. R. B 931;Matter of C. H. Dutton Company,48 N. L. R. B. 27;Matter of Swift&Company,58 N. L. R. B. 1251 ;Matter of PressedMetals of America,59 N. L. R. B. 360CfMatter of Marvin Schebler, Division of Borg-Warner Corporation,56 N. L.It.B. 105: where the attempt was made by the contractingunion to modify the contract subsequent to its automatic renewal,the Company refused toaccede thereto,and the Board held that such a unilateral effort to amend did not operate toremove the renewed contract as a bar to a determination of representatives.4Matter of Green Bay Drop ForgeCo., 57 N. L. It. B. 1417;Matter of Story and ClarkPiano Co.,59 N. L. R. B 185.I IROQUOIS GAS CORPORATION305A statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50 represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe parties agree generally that a unit of assistant chief operator-compressor station, operator-compressor station, operator-boiler, andoiler employees of the Company at its plants in the city of Buffalo andthe town of West Seneca, New York, excluding all supervisory em-ployees would be appropriate.District 50, however, requests thatshould the majority of the employees in this group select District 50as their bargaining representative, the group then be made part ofthe unit which District 50 now represents.It is evident that for the purposes of collective bargaining theseemployees can function either as a separate unit or as part of the unitrepresented by District 50.Accordingly, we shall direct that anelection be held among the employees in this group and our findingof the appropriate unit will depend, in part, upon the desires of thoseemployees as expressed in such election. If the employees in thisvoting group select District 50, they will thereby have indicated theirdesire to be included in a unit together with the other operatingemployees and District 50 may accordingly bargain for them as partof such unit. If, however, they choose Local 907, they will therebyhave expressed their desire to be represented in a separate unit.We shall accordingly direct that the question concerning repre-sentationwhich has arisen be resolved by an election by secretballot among the employees designated as assistant chief operator-compressor station, operator-compressor station, operator-boiler, andoiler employees of the Company at its plants in the city of Buffaloand the town of West Seneca, New York, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.®The Field Examiner reported that District 50 submitted 21 application cards ; that thenames of 19 persons appearing on the cards were listed on the Company's pay roll ofDecember 30, 1944, which contained the names of 30 employees in the appropriate unit ; andthat the cards were dated 2 in April 1944, 14 between August and -December 1944, 1 inJanuary 1945 and 2 were undated.Local 907 relies upon its contract as evidence of its interest in this proceeding. 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of andpursuantto the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, asamended,it is herebyDn crFthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Iroquois GasCorporation,Buffalo,New .York, an election by secret ballot shallbe conductedas early aspossible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,in the group of employees described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces oftheUnited States who present themselves in person at the polls,but excluding those employees who have since quit or been dis-chargedfor causeand have not 'been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by District 50, United Mine Workers of America, Local12013, or by OperatingEngineers,Local Union 907, A. F. L.,6 forthe purposes of collective bargaining, or by neither.6At the hearing the parties requested that they be designated on the ballot in the mannerset forth above.The request is hereby granted.